DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said tests selected from a group consisting of comprising body balance, muscle strength, muscle spasticity, and hand dexterity” in line 5. It is unclear whether the list of tests is to be interpreted as open-ended (comprising) or closed-ended (consisting). Applicant is suggested to amend the claim to read either “consisting” or “comprising” to reflect their intent. For the purposes of examination, the list of tests will be interpreted as being open-ended.
Claim 2 recites the limitation “a system of claim 1” in line 1. It is unclear whether the system of claim 2 is the same system as in claim 1 or if a new system is being claimed. For the purposes of examination, it shall be interpreted that claim 2 further modifies the system of claim 1. Applicant is suggested to amend the claim to read “The system of claim 1” if this interpretation is consistent with applicant’s intent.

Claim 4 recites the limitation “said postural sway test is divided into eyes open and eyes closed phases separated by an artificially generated motion marker in sensor signal produced by mobile device during audible signal indicating transition time between eyes open and eyes closed phases”. Although the claim indicates that the postural sway test is divided it is unclear which positively claimed structural element is configured to produce these results. Applicant is suggested to amend the claim to clearly disclose the relationship between the claimed steps and structural elements of the invention. As an example, “said software is configured to divide the postural sway test…”
Claim 7 recites the limitation "said self-assessment test" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 discloses a set of self-assessment tests, not a single self-assessment test. Applicant is suggested to amend the claim to read in a way that is consistent with claim 5, “the system of claim 1, wherein said set of self-assessment tests comprises a jumping test providing information about jumping time or height”.
Claim 9 recites the limitation “video signal captured by said at least one video camera is synchronized with signals from said mobile device” in lines 2-3. Although the claim indicates that the video signal is synchronized with signals from the mobile device, it is unclear which positively claimed structural element is configured to produce these results. Applicant is suggested to amend the claim to clearly disclose the relationship between the claimed steps and structural elements of the invention. As 
Claim 10 recites the limitations “motion signals are segmented…” and “recorded data far before and after the markers is discarded…” in lines 1-3. Although the claim indicates that these events happen, it is unclear which positively claimed structural elements are configured to produce these results. Applicant is suggested to amend the claim to clearly disclose the relationship between the claimed steps and the structural elements of the invention. As an example, “said software is configured to…”
Claim 12 recites the limitation “determining the change in said physical condition if one or several measured parameters have changed between two consecutive measurements as follows…” followed by a list of parameters. It is unclear whether each diagnostic guidelines is being claimed by the applicant or if they are being listed as an example. Furthermore, in the event that the diagnostic guidelines are being claimed as an element of the invention, it is unclear whether the method requires the presence of each guideline or the presence of any one single guideline. For the purposes of examination, the claim is being interpreted as the method requiring any of the parameters, not all.
Claim 13 recites the limitation “comprising the steps of execution of balance test, range of motion test of extremities, jumping test, spasticity test of extremities”. It is unclear whether the applicant claims the method can execute one of the listed tests for a result or if the method is requiring that each test in said specific order must be executed to meet the claim requirements. For the purposes of examination, the claim is being interpreted as any test being executed to receive a result.
Claim 13 also recites the limitations "range of motion test" and "jumping test" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberts et al. (US 20160302710 A1) in view of Lin et al. (US 20170181689 A1).
Regarding claim 1, Alberts teaches a system for objective self-assessment (paragraph 49, “set of tasks can be performed by patients… in the absence of a trained healthcare professional”, paragraph 128, “in home assessment by the patients themselves”) of physical capabilities (paragraph 37, “neuromotor function”) of a person. Alberts teaches the use of the system to aid in the assessment of neuromotor deficits in a patient resulting from injury or disease (paragraph 41). The system comprises a mobile device (paragraph 7, mobile computing apparatus), a software executed on said mobile device for carrying out a set of self-assessment tests for assessment of motor capabilities (paragraph 8, “computing device includes memory to store instructions corresponding to at least a manual function test module”), said tests selected from a group consisting of comprising body balance (paragraph 84, “balance test module”), muscle strength (paragraph 58, “measure the user’s gripping force”), and hand dexterity (paragraph 38, “manual dexterity”), and for receiving assessment feedback (paragraph 7, “store results data for each test in the memory”).

In a related field of mobile systems for assessment of physical capabilities, Lin teaches a system for measuring the muscle spasticity of a person by use of a mobile device (paragraph 27, “a mobile calculation device” such as a smart phone that can “execute an application to generate a spasticity level value”). Lin teaches muscle spasticity as a symptom of neuromotor deficits in a patient resulting from injury or disease (paragraph 5). Like Alberts’ system, Lin’s system is also adapted for in-home use (paragraph 38). Lin uses an inertial sensor to determine muscle spasticity, which may include an accelerometer, gyroscope, or magnetometer (paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alberts to incorporate the teachings of Lin to provide a system for objective self-assessment of physical capabilities wherein the tests comprise body balance, muscle strength, muscle spasticity, and hand dexterity. Both Alberts and Lin teach using mobile computing platforms alongside inertial sensors to perform physical assessments of users who may be suffering neuromotor deficits caused by injury or disease. Modifying Alberts to incorporate Lin’s test for muscle spasticity is obvious because it allows for a user to conduct more thorough and complete testing of physical capabilities by adding in an assessment for a neuromotor deficit that is common among conditions that Alberts monitors with their device.

Regarding claim 12, Alberts teaches a method for objective self-assessment (paragraph 128, “in home assessment by the patients themselves”) of physical capabilities (paragraph 37, “neuromotor function”) and changes in physical condition (paragraph 53 “historical analysis of test data over a period of time”) of a person. Alberts teaches an inertial motion sensor integrated into a mobile computing device (paragraph 42, “the systems and methods can be executed using a portable computing device, such as a tablet computer or smart phone, which is configured with one or more sensors, including, but not limited to timers, accelerometers and gyroscopes”) which can be strapped or otherwise attached tightly to the user’s body (paragraph 86).
Alberts teaches the method to aid in the assessment of neuromotor deficits in a patient resulting from injury or disease (paragraph 41). The system comprises a mobile device (paragraph 7, mobile computing apparatus), a software executed on said mobile device for carrying out a set of self-assessment tests for assessment of motor capabilities (paragraph 8, “computing device includes memory to store instructions corresponding to at least a manual function test module”), said tests selected from a group consisting of comprising body balance (paragraph 84, “balance test module”), muscle strength (paragraph 58, “measure the user’s gripping force”), and hand dexterity (paragraph 38, “manual dexterity”), and for receiving assessment feedback (paragraph 7, “store results data for each test in the memory”). Alberts teaches that the data from these assessments can be processed either within the apparatus itself or by sending the data to a remote database (paragraph 52). Alberts also teaches a method of assigning the performance of the subject in each test a numerical score (paragraph 
In a related endeavor of methods for assessment of physical capabilities, Lin teaches a method for measuring the muscle spasticity of a person by use of a mobile device (paragraph 27, “a mobile calculation device” such as a smart phone that can “execute an application to generate a spasticity level value”). Lin teaches muscle spasticity as a symptom of neuromotor deficits in a patient resulting from injury or disease (paragraph 5). Like Alberts’ system, Lin’s system is also adapted for in-home use (paragraph 38). Lin uses an inertial sensor to determine muscle spasticity, which may include an accelerometer, gyroscope, or magnetometer (paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alberts to incorporate the teachings of Lin to provide a method for objective self-assessment of physical capabilities wherein the tests comprise body balance, muscle strength, muscle spasticity, and hand dexterity. Both Alberts and Lin teach using mobile computing platforms alongside inertial sensors to perform physical assessments of users who may be suffering neuromotor deficits caused by injury or disease. Modifying Alberts to incorporate Lin’s test for muscle spasticity is obvious because it allows for a user to conduct more thorough and complete testing of physical capabilities by adding in an assessment for a neuromotor deficit that is common among conditions that Alberts monitors with their method.

Regarding claim 14, Alberts in view of Lin teaches the method of claim 13. Lin also teaches testing a subject’s range of motion (paragraph 37, “collect the information regarding the movement ranges of the first and second limb parts”) calculated from an angle value and velocity value corresponding to a motion of the joint (paragraph 12). Alberts teaches a timing monitor associating a time stamp to all input data (paragraph 74).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of Lin as applied to claim 1 above, and further in view of Shin et al. ("Within-day reliability of shoulder range of motion measurement with a smartphone", published in Manual Therapy, February 16, 2012).
Regarding claim 5, Alberts in view of Lin teaches the system of claim 1. Lin also teaches recording motion range and speed data of extremities (paragraph 27, “outputted values of the first inertia detector and second inertia detector… may be used to calculate an angle value and a velocity value corresponding to the motion of the joint”) with a mobile device configured with an inertial sensor such as a gyroscope, but does so in the context of the spasticity test and not for the purpose of testing range of motion.
In a related endeavor regarding the use of mobile devices for the assessment of physical ability, Shin teaches a system using a gyroscopic sensor inside of a smartphone (page 298 column 2 paragraph 2) to measure the range of motion in the upper limb of an individual (page 299 column 1 paragraph 4). Like Lin, Shin measures angle values corresponding to the motion of the joint by use of a mobile device. Shin teaches that measuring range of motion of joints through a smartphone application is convenient because it allows a user to monitor their own range of motion at home without needing to buy an expensive device, which is important in the context of physical therapy and rehabilitation (page 303 column 1 paragraph 5).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of Lin and Shin as applied to claim 5 above, and further in view of Stieber et al. (“Accurate Sample Time Reconstruction of Inertial FIFO Data”, published in Sensors, December 13, 2017).
Regarding claim 6, Alberts in view of Lin and Shin teaches the system of claim 5. They also disclose angular motion range being calculated based on gyroscopic angular velocity readings from a mobile device. The prior art referenced, however, does not disclose that motion speed and trajectory error caused by the jitter of motion sensor sampling rate is compensated using timestamps of sampling events.
Stieber discusses the modern rise in use of mobile devices equipped with a variety of sensors being used to monitor physical activities (page 4 paragraph 3). In particular, Stieber is concerned with inertial sensors including accelerometers and gyroscopes (figure 6). Stieber also mentions the detriment of inaccurate sample timing caused by jitter on algorithms used on the subsequent data (page 4 paragraph 4). Stieber discusses a system of compensating for jitter in the system by using timestamps of sampling events (page 4 paragraph 2, “time stamp synchronization approach”).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of Lin as applied to claim 1 above, and further in view of Milosevic et al. ("Wearable Inertial Sensor for Jump Performance Analysis", published in Proceedings of the 2015 workshop on Wearable Systems and Applications, May 2015) .
Regarding claim 7, Alberts in view of Lin teaches the system of claim 1. Alberts in view of Lin does not teach a self-assessment test being a jumping test providing information about jumping time or height. However, in a related endeavor of using mobile devices integrated with inertial sensors for the purpose of self-evaluating physical abilities of a user, Milosevic discloses a wearable low-cost system for jump analysis (page 16 column 2 paragraph 6) in which the wearable device contains an integrated inertial measurement unit containing an accelerometer, gyroscope, and magnetometer (page 16 column 2 paragraph 7). Milosevic teaches the importance of the evaluation of jump performance as an indicator of a patient’s physical conditions in the context of both athletes and patients undergoing physical rehabilitation (page 15 column 2 page 4). The system is intended to be used autonomously for a user to be able to evaluate their jump performance at home (page 19 column 2 paragraph 1). The system measures jump height (page 17 column 1 paragraph 4) and jump time (figure 1, phase 4 shown in dark grey).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of Lin and Milosevic as applied to claim 7 above, and further in view of Stieber.
Regarding claim 8, Alberts in view of Lin and Milosevic teaches the system of claim 7. They do not, however, does not disclose that linear accelerometer measurement error caused by the jitter of motion sensor sampling rate is compensated using timestamps of sampling events.
Stieber discusses the modern rise in use of mobile devices equipped with a variety of sensors being used to monitor physical activities (page 4 paragraph 3). In particular, Stieber is concerned with inertial sensors including accelerometers and gyroscopes (figure 6). Stieber also mentions the detriment of inaccurate sample timing caused by jitter on algorithms used on the subsequent data (page 4 paragraph 4). Stieber discusses a system of compensating for jitter in the system by using timestamps of sampling events (page 4 paragraph 2, “time stamp synchronization approach”).
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberts in view of Lin as applied to claims 1 and 2 above, and further in view of Yeh et al. ("Novel application of a Wii remote to measure spasticity with the pendulum test: Proof of concept", published in Gait Posture, Januray 2016).
Regarding claim 11, Alberts in view of Lin teach the system of claim 2. Lin teaches measuring spasticity by measuring velocity and range of motion (paragraph 27, “outputted values of the first inertia detector and second inertia detector… may be used to calculate an angle value and a velocity value corresponding to the motion of the joint”). Alberts in view of Lin does not teach that the spasticity is determined with measuring free drop speed.
In a related endeavor in the field of using inertial measurement sensors to evaluate the muscle spasticity of a subject, Yeh teaches a system wherein an inertial sensor equipped with an accelerometer and a gyroscope (figure 1) is used to perform the pendulum test (page 4 paragraph 2), which Yeh teaches as the free drop of a patient’s leg under gravity (page 3 paragraph 1). Yeh also teaches that using an accelerometer based system for a free drop test is convenient because it overcomes the drawbacks associated with typical clinical devices used in the free drop test, including cost and complexity (page 3 paragraph 1). Yeh also discusses the importance of the pendulum test because certain parameters of the pendulum test are helpful detecting the capabilities of a subject with certain 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Alberts in view of Lin to incorporate the teachings of Yeh to provide a system for objective self-assessment of physical capabilities wherein spasticity is determined with measuring free drop speed and range of motion of lower extremities of the patient. One would have been motivated to make these modifications because both Alberts and Lin teach using inertial sensors to perform physical assessments of users who may be suffering neuromotor deficits caused by injury or disease. Modifying Alberts and Lin to incorporate Yeh’s free drop test for muscle spasticity is obvious because it allows for a user to conduct more thorough and complete testing of physical capabilities by adding in an assessment for a neuromotor deficit that is common among conditions that Alberts and Lin already monitor.
Allowable Subject Matter
Claims 3-4, 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited art does not disclose the claimed elements in combination with each other.
Regarding claims 3 and 4, Alberts does disclose a system conducting a postural sway test. Alberts does not disclose the sway test being divided into eyes closed and eyes opened phases. While it is known in the art to conduct sway tests with eyes opened and eyes closed phases, and even known to 
Regarding claims 9 and 15, it is common in the art of evaluating physical capabilities of a patient to use a video camera to aid in assessment (see Zohar et al., US 20150133820 A1). It is also known in the art to synchronize video data with accelerometer data via blob detection and machine learning techniques (see Plotz et al., “Automatic Synchronization of Wearable Sensors and Video-Cameras for Ground Truth Annotation – A Practical Approach”, 2012 16th International Symposium on Wearable Computers, June 2012). However, the prior art, either alone or in combination, does not teach a system or a method in which a video camera is synchronized with signals from a mobile device wherein the mobile device is equipped with a light indicator with simultaneous marking of sensor data stream with a specific signature in combination with the other claimed elements.
Regarding claim 10, Milosevic’s jump analysis system does disclose motion sensor data capable of being segmented into measurement phases based on specific shape markers in the motion signal (see claim 7 rejection), but this is taught in the context of monitoring phases of a jump and separating multiple jumps in a recording, not as a marker for separating different phases of a balance test through a sudden voluntary movement. Milosevic also does not teach discarding data before and after said markers as noise. The prior art does not teach the elements of claim 10 in combination with the other claimed elements of the invention.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791